Title: To Thomas Jefferson from Etienne Clavière, 16 January 1793
From: Clavière, Etienne
To: Jefferson, Thomas



Paris le 16. Janvier 1793 L’an 2e. de La Republique

 J’ai reçu, Monsieur, La Lettre que vous m’avés écrite, le 16. aout dernier. Elle m’a été remise par M. Cassinave à qui j’aurois voulu prouver le cas, tout particulier, que je fais de votre recommandation. Les circonstances ne se sont pas trouvées favorables à des arrangemens avec lui pris en france même: mais ce qui est différé, peut très bien n’être pas perdu: Le Citoyen Genet, ministre plenipotentiaire de la republique francoise, auprès des Etats unis, est chargé de traitter à son arrivée de tous Les objets qui nous intéressent dans ce moment; Il a vu M. Cassinave et a pris de lui des renseignemens qui pourront conduire à quelques marchés qu’il eut été difficile de conclure ici.
Le Citoyen Genet est chargé des pouvoirs Les plus amples et d’instructions toutes tendantes à resserrer Les Liens qui doivent subsister entre La france et Les Etats unis, et à fonder des relations commerciales qui puissent prendre une consistance solide et rendre L’union, entre Les deux républiques, toute à La fois utile et amicale. Je ne doute point, Monsieur, que ce Citoyen estimable ne trouve auprès de vous un ami; qui S’empressera à lui aplanir toutes les difficultés, et à répondre aux intentions de fraternité et de concorde qu’il manifestera.
Je vous remercie, de tout ce que vous me dites d’obligeant sur la place que j’occupe. Si La bonne volonté, L’amour du travail et quelque courage, sont des titres; j’ai du Là mériter, mais La nature de La place que j’occupe reduit à bien peu de chose Le merite que vous voulez bien me suposer. Je fais des vœux pour votre bonheur et votre Conservation, et vous prie d’agréer L’assurance de mon sincère attachement.

Claviere

